COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER TO SUPPLEMENT CLERK’S RECORD

Appellate case name:           Cliff Carlton Rice v. Bryan Collier

Appellate case number:         01-19-00843-CV

Trial court case number:       91507-I

Trial court:                   412th District Court of Brazoria County

       This is an appeal from the order of dismissal signed by the trial court on October 2,
2019. Neither the clerk’s record filed in this Court on November 15, 2019 nor the
supplemental clerk’s record filed in this Court on January 3, 2020 include a copy of the
appealed-from order.1 See TEX. R. APP. P. 34.5(a)(5) (instructing that clerk’s record must
include “the court’s judgment or other order that is being appealed”).
        “If a relevant item has been omitted from the clerk’s record, . . . the appellate court
. . . may by letter direct the trial court clerk to prepare, certify, and file in the appellate court
a supplement containing the omitted item.” TEX. R. APP. P. 34.5(c)(1).
       We order the trial court clerk to prepare, certify, and file a second supplemental
clerk’s record containing the order of dismissal signed by the trial court on October 2, 2019.
See TEX. R. APP. P. 34.5(a)(5), (c)(1). The second supplemental clerk’s record is due in
this Court within 15 days of the date of this order.
       Regarding payment of the cost of preparing the second supplemental clerk’s record,
we note that appellant filed an uncontested statement of inability to pay costs in the trial
court, and this Court confirmed on January 12, 2021 that appellant is allowed to proceed
without payment of costs. See TEX. R. CIV. P. 145(a), (c); TEX. R. APP. P. 20.1.




1
       Only the correspondence from the trial court coordinator informing the parties that the
       appealed-from order was signed is included in the clerk’s record and supplemental clerk’s
       record, not the order itself.
Accordingly, the second supplemental clerk’s record shall be filed without cost to
appellant.
      It is so ORDERED.

Judge’s signature:   /s/ Amparo Guerra
                     Acting individually


Date: February 4, 2021